Case 20-34576-KLP       Doc 25    Filed 12/01/20 Entered 12/01/20 16:01:17             Desc Main
                                  Document     Page 1 of 2


William A. Broscious, Esquire (VSB #27436)
Kepley Broscious & Biggs, PLC
2211 Pump Road
Richmond, Virginia 23233
(804) 741-0400 x202

        Counsel for Sonabank


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

In re                                        )      Chapter 11
                                             )
LEWIS E. WILKERSON, JR.,                     )      Case No. 20-34576-KLP
                                             )
                      Debtor.                )

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE


       PLEASE TAKE NOTICE that William A. Broscious, Esquire, as counsel for Sonabank,
hereby enters his appearance pursuant to Fed. R. Bankr. P. 9010(b) in the referenced bankruptcy
case commenced by Lewis E. Wilkerson, Jr. (the “Debtor”), and requests that all papers,
pleadings, motions, and applications served or required to be served in the case be given to and
served on him as follows:

               William A. Broscious, Esquire
               KEPLEY BROSCIOUS & BIGGS, PLC
               2211 Pump Road
               Richmond, Virginia 23233

               wbroscious@kbbplc.com
               Telephone No: 804.741.0400 x202
               Facsimile No. 804.741.6175

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the
notices and papers referred to in the Bankruptcy Rules but also includes, without limitation, all
orders and notices of any application, motion, petition, pleading, request, complaint, or demand,
whether formal or informal, whether written or oral, and whether transmitted or conveyed by
ordinary mail, hand delivery, telephone, facsimile, electronic mail or otherwise, that may affect
in any way any rights or interests of Sonabank with respect to the Debtor, or any related
entity(ies), or property or proceeds thereof in which the Debtor may claim an interest.
Case 20-34576-KLP        Doc 25    Filed 12/01/20 Entered 12/01/20 16:01:17             Desc Main
                                   Document     Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that this appearance and request for service of all
pleadings and documents is without prejudice to the rights, remedies, and claims of Sonabank
against any other entities or any objection that may be made to the subject matter jurisdiction of
the Court and shall not be deemed or construed to submit Sonabank to the jurisdiction of the
Court. All rights, remedies, and claims of Sonabank are hereby expressly reserved, including
without limitation, the right to make a motion seeking abstention or a motion for withdrawal of
the case or a proceeding therein.

Date: December 1, 2020                               By: /s/ William A. Broscious
                                                         Counsel

William A. Broscious, Esquire (VSB # 27436)
KEPLEY BROSCIOUS & BIGGS, PLC
2211 Pump Road
Richmond, VA 23233
804-741.0400 x202

       Counsel for Sonabank



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, an electronic copy of the foregoing Notice of
Appearance and Request for Service was filed using the Court’s ECF System which caused
electronic notification of filing to be served on all registered users of the ECF System that have
requested such notification in the Lewis E. Wilkerson, Jr., bankruptcy proceeding.


                                              /s/ William A. Broscious
                                              William A. Broscious, Esq. (VSB #27436)
